Spencer, J.,
dissenting: I respectfully dissent. The letter of May 5, 1975, referred to in the opinion, contained the following:
"I have been employed to represent the family and estate of Janet Marie Rodack of 1909 Ewing, Kansas City, Missouri. Miss Rodack was killed in an automobile accident which resulted from a defect in the roadway at a location approximately 150 yards west of the Antioch overpass on Interstate-435 in Johnson County, Kansas. The accident occurred on April 21, 1975.
“I would appreciate it if someone from your office could get in contact with me in regard to this claim. If you need any further information please don’t hesitate to contact my office.”
The attorney assignment form of May 5, 1975, not only acknowledged receipt of notice of the claim, but instructed plaintiffs thereafter to “[d]irect any questions concerning this file to the attorney to whom it has been assigned.” If in fact this was an interoffice memo as contended by appellee, there would have been no reason to send a copy to plaintiffs’ attorney or to give such instructions.
The letter of May 23,1975, again set forth all of the information required by K.S.A. 68-419 as a prerequisite to maintaining the action and was directed in accordance with the instructions contained in the attorney assignment.
The letter of July 3, 1975, acknowledged receipt of plaintiffs’ letters of May 5 and May 23 and notified plaintiffs that the Commission denied liability. This letter was on the letterhead of the State Highway Commission of Kansas and was signed on behalf of the Chief Attorney. At this point, just seventy-three days had elapsed from the date of the accident.
It must surely be obvious that every reasonable purpose for the *539existence of K.S.A. 68-419 was accomplished within the ninety-day period allotted. This is not a case in which there was no notice given, nor is it a case where notice was given out of time as in Shields v. State Highway Commission, 178 Kan. 342, 286 P.2d 173 (1955). It is simply a matter in which proper notice was given by other than registered or certified mail. The only apparent justification for registered or certified mail is to assure notice being given and to provide proof of the fact. Surely this was accomplished by acknowledgment of the claim, and surely plaintiffs had every reason to believe that their claim was properly before the Commission. To adopt this position does not in my judgment enlarge the scope of the statute and this cause should be remanded for trial.